Citation Nr: 1503520	
Decision Date: 01/26/15    Archive Date: 02/09/15

DOCKET NO.  12-17 610A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois



THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).



WITNESSES AT HEARING ON APPEAL

Appellant and J. Y., Ph.D.



ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from March 1978 to February 1980.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Chicago, Illinois, Department of Veterans Affairs (VA) Regional Office (RO) that, inter alia, granted service connection for an anxiety disorder and denied service connection for PTSD.  In March 2013, a Travel Board hearing was held before the undersigned; a transcript is associated with the record.  After the hearing, it was ascertained that the attorney representing the Veteran is not accredited.  The Veteran was informed of this fact by letter, and he was offered the opportunity to select another representative; In November 2014, he responded that he wished to represent himself.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

As noted above, the Veteran was assisted during the hearing by counsel who is not accredited by VA and has elected to proceed pro se.

The Veteran has established service-connection for anxiety disorder, not otherwise specified, and now seeks service connection for the specific diagnosis of PTSD.  The stressor events asserted to be underlying the claimed PTSD are alleged to have occurred in 1979 while he was detained in a correctional custody unit in the Naval Air Station, Lemoore, California, following legal proceedings conducted aboard the U.S.S. Pigeon.  While the Veteran's service personnel records (on microfiche) are associated with his claims file and provide some information regarding the events in service, it is alleged that more pertinent details are available in other service records that are constructively of record and must be secured.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should arrange for exhaustive development to obtain any service personnel (and other official) records pertaining to any judicial/non-judicial proceedings involving the Veteran, to specifically include 1979 records from the U.S.S. Pigeon and Naval Air Station, Lemoore, California (including records of all treatment he received while in confinement, and all records pertaining to the period of confinement and of, and leading up to, any judicial proceeding, including any related hearing transcripts, incident reports, etc.).  All facilities where such records may be stored should be searched.  If any such records have been lost or destroyed (or did not exist), it should be so certified.  The scope of the search, and any line of duty/misconduct determinations, must be noted in the record.

2.  The AOJ should then review the record, and determine whether an alleged stressor event is found to be corroborated.  If so, the AOJ should arrange for any further development indicated (e.g., an examination to ascertain whether he has a diagnosis of PTSD based on such stressor).  Thereafter, the AOJ should readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the appellant opportunity to respond before the record is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

